CRTR2709-CR   Case 1:18-cv-12486-DPW Document
                               COMMONWEALTH OF 13 Filed 12/14/18 Page 1 of 137
                                               MASSACHUSETTS
                                         SUFFOLK COUNTY CIVIL
                                              Docket Report




 Plaintiff                                               Attorney                    542030
 MMASpecial Limited Partner Inc                          David E Lurie
                                                         Lurie Friedman LLP
                                                         Lurie Friedman LLP
                                                         One McKiniey Square
                                                         Boston, MA 02109
                                                         Work Phone (617) 367-1970
                                                         Added Date: 11/13/2018

                                                         Attorney                    548943
                                                         Karen E Friedman
                                                         Lurie Friedman LLP
                                                         Lurie Friedman LLP
                                                         One McKiniey Square
                                                         Boston, MA 02109
                                                         Work Phone (617) 367-1970
                                                         Added Date: 11/13/2018

 Defendant                                               Attorney                    666117
 Bradley-Fern Hall I LLC                                 Andrea L Martin
                                                         Burns & Levinson LLP
                                                         Burns & Levinson LLP
                                                         125 Summer St
                                                         Boston, MA 02110
                                                         Work Phone (617) 345-3869
                                                         Added Date: 12/06/2018




Printed: 12/10/2018   9:18 am     Case No: 1884CV03533                               Page:
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 2 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 3 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 4 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 5 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 6 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 7 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 8 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 9 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 10 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 11 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 12 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 13 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 14 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 15 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 16 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 17 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 18 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 19 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 20 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 21 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 22 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 23 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 24 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 25 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 26 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 27 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 28 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 29 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 30 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 31 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 32 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 33 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 34 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 35 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 36 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 37 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 38 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 39 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 40 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 41 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 42 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 43 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 44 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 45 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 46 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 47 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 48 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 49 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 50 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 51 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 52 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 53 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 54 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 55 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 56 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 57 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 58 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 59 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 60 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 61 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 62 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 63 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 64 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 65 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 66 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 67 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 68 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 69 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 70 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 71 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 72 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 73 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 74 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 75 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 76 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 77 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 78 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 79 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 80 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 81 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 82 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 83 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 84 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 85 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 86 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 87 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 88 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 89 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 90 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 91 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 92 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 93 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 94 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 95 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 96 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 97 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 98 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 99 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 100 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 101 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 102 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 103 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 104 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 105 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 106 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 107 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 108 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 109 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 110 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 111 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 112 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 113 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 114 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 115 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 116 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 117 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 118 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 119 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 120 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 121 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 122 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 123 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 124 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 125 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 126 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 127 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 128 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 129 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 130 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 131 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 132 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 133 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 134 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 135 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 136 of 137
Case 1:18-cv-12486-DPW Document 13 Filed 12/14/18 Page 137 of 137
